DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is no longer rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the threaded female sub" in line 5.  There is insufficient antecedent basis for this limitation in the claim as no threaded female sub had previously been claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2 and 6-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Diaz et al. (US 6,945,569).
As to claims 1-2 and 6-7, the text of the claims remains unamended and the text of the rejections remains unchanged. Please see the Office Action dated 23 May 2022 for the text of the rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diaz et al. (US 6,945,569) in view of Taeuber, Jr. et al. (US 5,149,148).
As to claim 3, Diaz teaches the threaded female sub of claim 2, but does not teach the seal (23) further comprises an anti-extrusion ring disposed proximate an abutting end.
However, Taeuber teaches an anti-extrusion ring 28. Col 1 lines 35+ teaches: “…an improved bore seal assembly with an anti-extrusion ring that axially energizes the hubs toward their operational position as the joint is being assembled. During the assembly process the anti-extrusion ring is subjected to compressive loading between the hubs and allows them to be axially overstroked past their normal operational position to facilitate installation of the load/bearing mechanism.”
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have provided an anti-extrusion ring in the seal of Diaz in order to allow the subcomponents to be axially overstroked while avoiding extrusion of the seal. See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results. In this case, the predictable result is the benefit provided by the anti-extrusion ring, which is described at Taeuber Col 3 lines 20+ to force the seal into proper alignment during overstroking.
As to claim 4-5, the text of the claims remains unamended and the text of the rejections remains unchanged. Please see the Office Action dated 23 May 2022 for the text of the rejections.
Claims 8-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dallas et al. (US 7,484,776) in view of Witt (US 4,867,483).
As to claim 8, Dallas teaches a male sub (see Fig 1. Second subcomponent 14 is a male sub) comprising: a conduit having a first end (the top of the Figure is considered the first end) and a male end (the bottom portion of the subcomponent 14 is the male end), wherein the male end of the male sub comprises a complementary contact surface (see Fig 2, the lower radially outward surface of the sub 14 are complementary contact surfaces.), wherein the complementary contact surface has at least a portion that is both non-parallel and non-perpendicular to a longitudinal axis of the male sub (the longitudinal axis is vertical in the Figure’s orientation. The curved surfaces (one of which is identified at 66) are neither parallel nor perpendicular because curved surfaces are neither parallel nor perpendicular to an axis.) and an outer contact surface substantially perpendicular to a longitudinal axis of the threaded female sub radially outwardly adjacent the at least the portion that is both non-parallel and non-perpendicular to a longitudinal axis of the male sub (the outer contact surface is illustrated below).
Dallas does not teach and load segment grooves formed on an outer surface of the male end. Rather, Dallas teaches adapter collar 50 fits against the annular shoulder 14a, but not necessarily that the annular shoulder forms a groove in the outer surface of the male subcomponent 14.
However, in the field of pipe connector devices having multi-segment adapter collars or load segments, it was well known at the time the invention was effectively filed to have provided for a groove into which the load segments fit on the outer surface of the subcomponents. See Witt Fig 1 which teaches load element 17 are fit within grooves 18b, 18d. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for load segment grooves formed on an outer surface of the male end as taught by Witt. Such a person would have been motivated to do so in order to achieve increased securing the various members of the load segments and retention members as described at Witt Col 2 lines 32+. 
See also MPEP § 2143 I A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results. In this case the predictable result is the increased securing of the multi-segment adapter collars of Dallas.
As to claim 9, Dallas in view of Witt teaches the male sub of claim 8, wherein one or more load segments (Witt teaches load elements 17) are radially and removably disposed around the male end in the load segment grooves (as illustrated in Witt, the load elements 17 are radially disposed around the subcomponents. Witt [Col 2 lines 39+] teaches the load elements 17 are removable by bores 20, 25, see Fig 2.).
As to claim 10, Dallas in view of Witt teaches the male sub of claim 9, wherein the load segment grooves comprises diagonal and flat wall faces in contact with corresponding surfaces of the one or more load segments (as illustrated by Witt Fig 1).
As to claim 11, Dallas in view of Witt teaches the male sub of claim 9, wherein an outer radius of the male sub is equal to an inner radius of the one or more load segments (as illustrated by Wit Fig 1).
As to claim 12, Dallas in view of Witt teaches the male sub of claim 8, wherein the male sub has a maximum cross- sectional area in an abutment end region proximate the load segment groove (Dallas teaches abutment shoulder 14a is a maximum cross-sectional area, which is proximate the load segments 50).
As to claim 13, Dallas in view of Witt teaches the male sub of claim 8, wherein the load segment grooves comprise two diagonal faces connected by a flat wall face (as illustrated by Witt Fig 1).


Response to Arguments
Applicant's arguments filed 23 August 2022 with respect to claim 1 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments of page 6, Examiner and Applicant have different interpretations of structures which meet the limitations of the claimed “inner contact surface.” Applicant believes the claim requires the “inner contact surface” to apply only to the left-identified wall, while Examiner asserts the claim is sufficiently broad to also apply to the right-identified wall.

    PNG
    media_image1.png
    423
    592
    media_image1.png
    Greyscale

Both surfaces meet the limitations “substantially perpendicular to the longitudinal axis of the threaded female sub” and “having a different axial location along the longitudinal axis of the threaded female sub than the outer contact surface.”
At issue is how the “inner contact surface” interacts with the seal pocket, as described in the last stanza of the claim; and specifically the term “radially inwardly.”
Applicant argues the seal pocket must be radially inward the inner contact surface, which would appear to disqualify the right-identified wall since there is no portion of the right-identified wall which is “radially inward” the seal pocket.
However, the claim may be parsed in different ways. The adjective “radially inwardly” does not necessarily connect “seal pocket” and “inner contact surface.” Rather, a reasonable interpretation of the claim is that “radially inwardly” is an adjective that connects “seal pocket” and “inner surface of the threaded female sub.” 
Under this interpretation, the seal pocket must be radially inward of an inner surface of the threaded female sub. Separately, the seal pocket must be adjacent to the inner contact surface. Since the right-identified wall is adjacent to the seal pocket, the right-identified wall meets this limitation of the claim.
Applicant may amend around this interpretation by more explicitly claiming the relationship between the seal pocket and the inner contact surface.
Applicant’s arguments with respect to claim 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Please note, this is a Non-Final rejection because the art rejection of claim 3 has been changed substantially. Whereas claim 3 had previously been rejected under Diaz, claim 3 is not rejected under Diaz in view of Taeuber.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        13 September 2022